Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Final action
This is a reissue application filed on 03/18/2020 of US patent 9,920,311, Issued on Mar. 20, 2018. 
A Non-Final office action was mailed on 8/16/2021.
Applicant’s response and claim amendment filed on 12/15/2021 is fully considered.
	Unless specifically reiterated below, Applicants amendments have rendered moot the
grounds of rejections/objections set forth in the previous office action.

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Claims
Claims 1-14 were originally present in the issued `311 patent. New claims 15-28 are added by the amendment filed on 3/18/2020. Claims 4-5 and 15 canceled, and claim 1 is amendment by the amendment filed on 12/15/2021.
Claims 1-3, 6-14, 16-28 are currently pending in this reissue application. 
					Amendment
All amendment changes must be made relative to the patent to be reissued. See 37 CFR 1.173 (g). 

The amendment to the claims filed 12/15/2021 does not comply with 37 CFR 1.173(b)(2) and (d) and (g) as following.
The 12/15/2021 amendment of claims 1, 2, 3, 6-14 must include the markings of the changes previously presented in the 3/18/2020 amendment. See the examples showing proper amendment of the original claims more than once in MPEP 1453.V.E.
The newly added claims 16-28 in this reissue are not completely underlined. See 37 CFR 1.173 (d).
Claims 26 and 27 include cross out of deleted subject matter.
  A supplemental paper correctly amending the reissue application is required as a response to this office action. 

Claim Rejections - 35 USC § 112
1.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites that the conjugate of claim 1 having the formula the -[NH-CO-(CH2)x-CO-NH-PEG]n in which “n” is at least 40 % of accessible amino groups in L-asparaginase.  Claim 1 is amended to include “at least 60 % of the accessible amino groups of said L-asparaginase” are covalently linked to PEG. Thus, claim 6 fails to further limit claim 1 limitation of “at least 60 % accessible amino groups” of L-asparaginase is linked to PEG. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

2.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from claim 1 and recites “PEG molecules are covalently linked to at least about 50 % of the accessible amino groups” of the L-asparaginase, and fails to limit claim 1 limitation that PEG molecules are linked to “at least 60 % of the accessible amino groups”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1-3, 6-9, 12-14, and 16-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minton, Kotzia and WO 92/02616, Veronese 1996, Veronese 2008, US Patent 7,419,600 (the `600 patent), Ulbrich, and Abuchowski and further in view of WO 03/ 011211 (the `211).

Briefly, Minton, Kotzia and WO 92/02616 teach the amino acid sequence of L-asparaginase of the E.chrysanthemi. Veronese (1996), Veronese (2008) teach techniques for conjugating PEG to asparaginase. The `600 patent, Abuchowski and Ulbrich teach the use of polyethylene glycol (PEG) of less than 5000 Daltons to conjugate to the enzymes (proteins). 

The of scope of the claims to an L-asparaginase monomer from Erwinia chrysenthemi conjugated to at least one PEG molecule includes conjugates where four L-asparaginase monomers are present as a homotetramer as required by claim 28. 

 The therapeutically useful L-asparaginase from E. chrysenthemi was well known in the art at the time of the invention. For example, see WO 92/02616, Kotzia and Minton.
WO 92/02616 discloses that the asparaginase from E. chrysenthemi effective against acute lymphoblastic leukemia (ALL) and shows no immunological cross-reactivity and can provide an alternative therapy for patients who has become hypersensitive to one of these enzymes. The asparaginase enzyme from Erwinia is a tetramer with four identical subunits (page 1). WO 92/02616 disclosed the complete amino acid sequence of L-asparaginase of the E.chrysanthemi (page 3 and Fig.1), which is 100 % identical to the present SEQ ID NO: 1. 
Kotzia discloses L-asparaginase derived from E. chrysenthemi 3937. Kotzia shows the sequence alignments of L-ASNases from E.chrysanthemi (Seq1), E.chrysanthemi NCPPB (CAA31239)(seq2) and E.chrysanthemi NCPPB 1066 (Seq3) in Figure 1, and showed the Score (% identity) of these sequences in Fig. 1B (page 661). Kotzia teaches that L-ASNases from E. chrysenthemi and E.coli are currently in clinical use as effective drugs in the treatment of  acute lymphoblastic leukemia (ALL), and also useful in treatment of Hodgkin’s disease, acute myelomonocytic leukemia, lymphosarcoma, reticulosarcoma (page 658).  
Minton discloses the complete nucleotide and amino acid sequence of E. chrysenthemi NCPPB 1066 gene for chemotherapeutic enzyme L-asparaginase. The sequence alignment shows the amino acid sequence disclosed in Minton is 100 % identical to the present SEQ ID NO: 1 (see the attached sequence alignment). 
	The techniques for conjugating asparaginase to PEG (PEGylation) were known prior to the invention.
Erwinia carotovora1 was modified with mPEG 5000 Da. Veronese (1996) teaches that asparagine modified with mPEG and mPEG2 resulted in an increased enzymatic activity (Table 1, page 203), showed increased stability (page 203), and reduced antibody recognition of the enzyme (Table 2) as compared to native asparaginase. Specifically, the linear mPEG modified asparaginase has 110% increased enzymatic activity, and the branched mPEG2 has 133 % enzymatic activity (Table 1). Thus, the modification of the asparaginase with mPEG results in at least 25 times more in vivo L-asparaginase activity compared to native asparaginase. Veronese (1996) concluded that asparagine modified with mPEG2 is superior. Thus, Veronese (1996) teaches that asparaginase modified with PEG has more in vivo enzymatic activity (L-asparaginase activity) as compared to the L-asparaginase not conjugated to PEG (native asparaginase). Similarly, Veronese 2008 teaches that PEGylation improves drug solubility, stability and retention time of the conjugates in blood and reduces proteolysis and renal excretion (Abstract). Veronese 2008 teaches chemistry of PEGylation using amino groups, and teaches that amino groups of lysine in drug molecules are preferred for conjugation with PEG (318). 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the L-asparaginase from E. chrysenthemi by conjugating to mPEG. A person of ordinary skill in the art at the time of the invention would have been motivated to conjugate asparaginase from E.chrysanthemi with PEG, since the  asparaginase modified with PEG has more in vivo enzymatic activity (L-asparaginase activity) as compared to the L-asparaginase not conjugated to PEG. Further, a person of ordinary skill in the art would have been motivated to PEGylate asparaginase from E. chrysenthemi since asparaginase enzyme from Erwinia was known to exhibit lower toxicity, and used in the alternative therapy of acute lymphoblastic leukemia. Further, it would have been obvious to a person of ordinary skill in the art the PEG conjugate comprising four L-asparaginase monomers (homotetramer), since it was known that L-asparaginase exists as a tetramer of identical subunits, and the active enzyme is always a tetramer.
E.caratimora asparaginase enzymatic activity is increased relative to the free enzyme. The activity of the PEG modified asparaginase is increased 100 % more for linear mPEG conjugate and to 133 % for the two-armed mPEG conjugate (col.32:22-26). 
Abuchowski teaches covalent attachment of polyethylene glycol of 1900 and 5000 Daltons to bovine serum albumin (BSA) protein, and the conjugates eliminate the immunogenicity of the protein (Abstract, 3579 right column). Abuchowski teaches that the single terminal hydroxyl group on mPEG is modified to amine group such that the activated PEG is useful for coupling to the amino acids of therapeutic proteins (page 3581). Both PEG-1900 and PEG-5000 are effective in rendering albumin essentially non-immunogenic (3581, left column).
Ulbrich teaches that PEG 2000 contains terminal hydroxyl groups, which can be transformed into NH2, COOH, or NCO groups. These reactive groups may serve as drug or drug model attachment-points (page 1131).  
Thus, conjugation of proteins (enzymes) to PEG was routine in the art. Further, in view of the teachings in the prior art, it would have been obvious to a person skilled in the art to use 
Further, the newly added limitation “wherein the PEG molecule are covalently linked to at least about 60 % of the accessible amino groups of said L-asparaginase monomer” of the amended claim 1 would have been obvious to a person of ordinary skill in the art at the time of invention.
Veronese (1996) discloses linking mPEG to the α- and ϵ- lysine amino groups of enzyme. The `600 patent discloses that 53 % of the available amino groups of enzyme were modified by coupling with linear monomethoxy-polyethylene glycol (mPEG) (col. 32:21-23). Abuchowski teaches that the PEG-albumin conjugates contain 80 to 90 % or more of the amino groups of albumin are linked with PEG (3581, left column). Further, the `211 in the same field of endeavor teaches that PEG is attached to a primary amine of uricase (page 12). The `211 teaches that uricase cloned from C.utilitis has about 32 lysines (all the possible points at which uricase can be attached to PEG via a biocompatible linking groups) that may be PEGylated by this procedure (paragraph bridging pages 12 and 13). Further, the `211 teaches uricase covalently bonded to PEG via biocompatible linking groups using methods known in the art. The `211 teaches that the biocompatible linking group includes a succinimide group (page 11), which is same as the linker listed in the `311 patent specification. The `211 teaches that about 15 % to about 95 % of the primary amino groups in uricase are modified with PEG (page 13). The `211 teaches that E.chrysanthemi and polyethylene glycol. 
The dependent claims are obvious for the following reasons. The L-asparaginase taught by WO 92/02616, Minton and Kotzia comprises the amino acid sequence as in the present claims 2, 3, and 20. The `600 patent teaches that the L-asparaginase-PEG conjugate has more than 100 % increased in vitro/in vivo L-asparaginase activity as compared to the enzyme not conjugated to PEG (refers to the present claims 8, 9, 12, 21-25). Further, in view of the prior art teachings it would have been obvious to a person of ordinary skill in the art at the time of the invention that PEG conjugated asparaginase enzyme would have more than 30 times or 50 times increased activity as compared to the unmodified enzyme. Regarding claim 6, the `211 teaches uricase covalently bonded to PEG via biocompatible linking groups using methods known in the art. The `211 teaches that the biocompatible linking group includes a succinimide group (page 11), which reads on the -[NH-CO-(CH2)x-CO-NH-PEG]n in which “n” is at least 40 % of accessible amino groups as in the present claim 6. Thus, it would have been obvious to use the succinimide linker taught in the `211 to covalently link asparaginase monomer with PEG. Further, the use of PEG of molecular weight between about 500 Da and about 4500 Da (claim 13), or between about 500 Da and about 3500 Da (claim 26), or between about 500 Da and about 2500 Da (claim 27) are obvious in view of Abuchowski and Ulbrich. Abuchowski teaches attachment of polyethylene E.chrysanthemi and polyethylene glycol of less than 5000 Daltons. Regarding claim 28 limitation that the asparaginase enzyme exists as a homotetramer, it would have been obvious to a person of ordinary skill in the art to PEGylate the four L-asparaginase monomers (homotetramer), since it was known that L-asparaginase exists as a tetramer of identical subunits, and the active enzyme is always a tetramer. Regarding claims 16-19, the `211 further teaches that all possible 32 lysines of uricase can be attached to PEG via a biocompatible linking group (pages 12-13). In view of the teachings in the `211 and the Veronese (1996), it would have been obvious to a person of ordinary skill in the art at the time of the invention to covalently link about 60 % to about 100 % of the accessible amino groups (lysines) of L-asparaginase to PEG. Further, a person of ordinary skill in the art at the time of the invention would have been motivated to determine the number of PEG molecules linked to the asparaginase based on available accessible amino groups. Therefore, it would have been obvious to arrive at the claimed invention as a whole, a conjugate of L-asparaginase from E.chrysanthemi and polyethylene glycol. 


2.	Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ), Minton, Kotzia, WO 92/02616 , Veronese (1996), Veronese (2008),  the `600 patent, Ulbrich, and Abuchowski, and WO `211 as applied to claims 1-3, 6-9, 12-14, 16-28 above, and further in view of Zalewska-Szeweczyk.

Claim 10 recites that the L-asparaginase does not cross-react with antibodies, which react with E.coli L-asparaginase. Claim 11 recites that the conjugate of claim 1 has reduced immunogenicity when administered to a human subject hypersensitive to E.coli asparaginase. 

The teachings of Veronese (1996), and the `600 patent, Ulbrich, Abuchowski, Veronese (2008), Minton and the evidentiary references Kotzia, WO 92/02616 are as discussed above. Zalewska-Szeweczyk teaches that, in case of allergic reactions to native E. coli L-asparaginase patients are usually switched to either PEGylated form of the enzyme or asparaginase derived from Erwinia chrysenthemi. Zalewska-Szeweczyk compared the cross-reactivity of antibodies developed against native E. coli asparaginase to other drug formulations. It was found that majority of tested sera were cross-reactive with PEG-asparaginase, but none with Erwinia Erwinia chrysenthemi taught by Minton, Kotzia and WO 92/02616 does not cross react with L-asparaginase from E.coli. Further, in view of the teachings in Zalewska-Szeweczyk it would have been obvious that the PEG-asparaginase (from E.chrysanthemi) conjugate has reduced immunogenicity when administered to a human subject hypersensitive to E.coli asparaginase. 

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicants argue that the combined teachings of Kotzia, Minton, Abuchowski, Veronese 1996, Veronese 2008, Ulbrich, and the `600 patent do not teach or suggest all elements of the present amended claims (page 2). Applicant’s arguments and assertions are based on the newly added limitation of claim 1, which was added by the 12/21/2021 amendment. The obviousness rejection of the amended claim shows that PEG-enzyme comprising at least about to 60 % accessible amino groups are PEGylated. Abuchowski teaches that the PEG-albumin conjugates contain 80 to 90 % or more of the amino groups of albumin are linked with PEG (3581, left column). Further, the `211 in the same field of endeavor teaches that about 15 % to about 95 % of the primary amino groups in uricase are modified with PEG (page 13). Thus, in view of above teachings in the prior art it would have been obvious to a person of ordinary skill in the art at the time of the invention similarly modify about 60 % to about 100 % of the accessible amino groups of L-asparaginase by linking to PEG. 
Applicants argue that the references Kotzia, Minton, Abuchowski, Veronese 1996, Verones 2008 and Ulbirch individually fail to teach the claim limitations (pages 2-3). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145.IV. The combined teachings of Minton, Kotzia and WO 92/02626, Veronese (1996), Veronese 2008, the `600 patent, Abuchowski, Ulbirch and the `211 teach the claimed conjugate of L-asparaginase from E.chrysanthemi and polyethylene glycol. 
in vivo L-asparaginase activity as compared to native asparaginase. One of ordinary skill in the art would have used the known PEGylation techniques to a known asparaginase enzyme from E. chrysenthemi and the results would have been predictable to one of ordinary skill in the art. 
Applicants argue that Kotzia teaches a different asparaginase than the one disclosed in the present claims and assert that the known asparaginases from E.coli and E.chrysanthemi and the methods of use of the PEGylated asaparaginase have asparaginase toxicity (page 4). Applicants referring to Kotzia in page 658 assert that Kotzia teaches away from utilizing an asparaginase are not persuasive since Kotzia specifically discloses characterizing L-asparaginase from E.chrysanthemi 3937. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2145. Kotzia 2, and compares the amino acid sequence of the enzyme with known asparaginases (See Figure 1 in page 661). The amino acid sequence of E.chrysanthemi 3937 is 91 % identical to the present claim SEQ ID NO: 1 (L-ASNase from E.chrysanthemi, NCPPB 1066) (See Fig 1B in which seq1: Er.chrysanthemi 3937; seq3: Er.chrysanthemi NCPPB 1066). Additionally, the present `311 patent discloses that L-ASNase from E.chrysanthemi 3937 is 91 % identity to L-ASNase3 from E.chrysanthemi NCPPB 1066 (see Table 1 in column 8). Accordingly, the L-ASNase from E.chrysanthemi, strain 3937 taught in the Kotzia reference reads on the L-asparaginase having at least 90 % sequence identity to the amino acid sequence of SEQ ID NO: 1 recited in the present claim. Furthermore, the amino acid sequence of the known E.chrysanthemi NCPPB 1066 discussed in the Kotzia reference is 100 % identical to the present claim amino acid sequence of SEQ ID NO: 1 (see Figure 1). 
Kotzia (referring to the teachings in Moola 1994) teaches that the L-ASNase from E.coli and E.chrysanthemi are immunologically distinct and provide an important alternative therapy to patients who become sensitive to one of the enzymes. Thus, Kotzia reference is not teaching away from the claimed invention. Furthermore, the disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123. 
Applicant argues that Abuchowski teaches away from the claimed invention because Abuchowski teaches that “PEG-5000 is effective at lower percentage of modification with larger oligomeric proteins.” Applicant’s arguments regarding Abuchowski are not persuasive, because the rejection relies on Abuchowski to show that covalent attachment of less than 5000 Da PEG molecules (i.e., PEG-1900) was known in the prior art at the time of the invention. Abuchowski specifically teaches that it was routine to use PEG-albumin in which 80-90 % or more of the amino groups have reacted with PEG. In view of the cited prior art, a person of ordinary skill in the art would have motivated to apply the known methods of PEGylation to covalently link less than 5000 Da PEG to the known L-ASNase that was ready for improvements and the results would have been successful. Therefore, it would have been obvious to arrive at the claimed invention as a whole, a conjugate of L-asparaginase from E.chrysanthemi and polyethylene glycol. 
. 
					Conclusion
Claims 1-3, 6-14, and 16-28 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 9,920,311 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450

Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Sharon Turner/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 L-asparaginase derived from E.carotovora is 77 % sequence identity to E.chrysanthemi (`311 patent at col. 8 Table 1; Kotzia Fig. 1 and page 662).
        2 E.chrysanthemi strain different from the E. chrysenthemi of SEQ ID NO: 1 of the present claims.
        3 L-asparaginase (from Erwinia chrysenthemi) of SEQ ID NO: 1 of the present claims.